     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13                                                   )       No. 2:17-cv-02670-DB
     JAMES DAVIS,                                    )
14                                                   )       STIPULATION AND ORDER APPROVING
                    Plaintiff,                       )       SETTLEMENT OF ATTORNEY FEES
15                                                   )       PURSUANT TO THE EQUAL ACCESS TO
          vs.                                        )       JUSTICE ACT, 28 U.S.C. § 2412(d)
16   ANDREW SAUL, 1                                  )
     Commissioner of Social Security,                )
17                                                   )
                                                     )
18                  Defendant.                       )
                                                     )
19
20
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
21
     counsel, subject to the Court’s approval, that Plaintiff be awarded attorney fees in the amount of
22
     FOUR THOUSAND THREE HUNDRED DOLLARS ($4,300) under the Equal Access to
23
     Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal
24
25
     1
26    Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
27   U.S.C. § 405(g) (action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).
28
                                                         1
 1   services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
 2   accordance with 28 U.S.C. § 2412(d).
 3           After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
 4   matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v. Ratliff,
 5   560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the fees are
 6   subject to any offset allowed under the United States Department of the Treasury’s Offset Program.
 7   After the order for EAJA fees is entered, the government will determine whether they are subject
 8   to any offset.
 9           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
10   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
11   be made directly to Jesse Kaplan pursuant to the assignment executed by Plaintiff. Any payments
12   made shall be delivered to Plaintiff’s counsel.
13           This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
14   attorney fees and expenses, and does not constitute an admission of liability on the part of
15   Defendant under the EAJA or otherwise. Payment of the agreed amount shall constitute a complete
16   release from, and bar to, any and all claims that Plaintiff and/or Plaintiff’s counsel may have
17   relating to EAJA attorney fees and expenses in connection with this action.
18           This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
19   Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
20
                                                   Respectfully submitted,
21
22   Dated: October 30, 2019
                                                   By: /s/ Jesse S. Kaplan
23                                                 JESSE S. KAPLAN
                                                   Attorney for Plaintiff
24
                                                   (As authorized by email on October 30, 2019)
25
26   Dated: October 30, 2019                       Respectfully submitted,
27
                                                   MCGREGOR W. SCOTT
28
                                                       2
                                             United States Attorney
 1
                                             DEBORAH LEE STACHEL
 2                                           Regional Chief Counsel, Region IX
                                             Social Security Administration
 3
                                      By:    /s/ Carolyn B. Chen
 4
                                             CAROLYN B. CHEN
 5                                           Special Assistant U.S. Attorney

 6                                           Attorneys for Defendant
 7
 8
 9
                                             ORDER
10
11        Pursuant to the parties’ stipulation, IT IS SO ORDERED.

12   DATED: November 6, 2019                        /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
